UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended June 30, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number: 000-54342 Algae Dynamics Corp. (Exact name of registrant as specified in its charter) Canada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4120 Ridgeway Drive, Unit 37, Mississauga, ON L5L 5S9 Canada (Address of principal executive offices) (Zip Code) (289) – 997- 6740 (Registrant’s Telephone Number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes þ No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No As of August 11, 2015 there were 9,268,910 shares of the issuer's non par value common stock issued and outstanding. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 26 2 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. Algae Dynamics Corp. (Formerly Converted Carbon Technologies Corp.) ALGAE DYNAMICS CORP. (Formerly Converted Carbon Technologies Corp.) Condensed Interim Balance Sheets (Stated in Canadian Dollars) (Unaudited) As at June 30, As at March 31, ASSETS Current Assets Cash $ $ Prepaid expenses Amounts receivable from shareholder (Note 10) Amounts receivable Total Current Assets Equipment and leasehold improvements (Note 3) Intangible assets (Note 4) Total Assets $ $ LIABILITIES Current Liabilities Accounts payable and accrued liabilities (Note 10) $ $ Advances from shareholders (Note 6) Term Loan (Note 5) - Warrant liability (Note 7b) Total Current Liabilities STOCKHOLDERS' (DEFICIENCY) Common stock (Note 7a), $Nil par value, unlimited amount authorized, 9,268,910 issued and outstanding as of June 30, 2015, (March 31, 2015 - 9,256,410) Additional paid in capital (Note 7c) Warrants (Note 7b) Accumulated deficit ) ) Total Stockholders' (Deficiency) ) ) Total Liabilities and Stockholders' (Deficiency) $ $ Going Concern (Note 1) Commitments and Contingencies (Note 9) These condensed Interim Financial Statements are approved by the Directors: Director Director The accompanying notes are an integral part of these condensed interim financial statements 3 ALGAE DYNAMICS CORP. (Formerly Converted Carbon Technologies Corp.) Condensed Interim Statements of Operations and Comprehensive Loss (Stated in Canadian Dollars) (Unaudited) For the For the Three Month Three Month Period Ended Period Ended June 30, June 30, OPERATING EXPENSES Amortization expense (Note 3) $ $ Business development Interest - Management and contract fees - Occupancy costs Office and general Professional fees (Note 7b) Research and development Stock based compensation (Note 7c) - Telephone and internet services Travel Total Operating Expenses Net Loss and Comprehensive Loss for the Period $ $ Net loss per common share - basic and diluted $ $ Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these condensed interim financial statements 4 ALGAE DYNAMICS CORP. (Formerly Converted Carbon Technologies Corp.) Condensed Interim Statements of Stockholders' Equity (Deficiency) (Stated in Canadian Dollars) (Unaudited) Common Common Additional Shares Shares Paid in Accumulated Stockholders' Number Amount Warrants Capital Deficit (Deficency) March 31, 2015 $ ) $ ) Warrants exercised Warrant liability valuation transferred on exercise Stock options (Note 7c) Net loss and comprehensive loss for the period ) ) $ ) $ ) The accompanying notes are an integral part of these condensed interim financial statements 5 ALGAE DYNAMICS CORP. (Formerly Converted Carbon Technologies Corp.) Condensed Statements of Cash Flows (Stated in Canadian Dollars) (Unaudited) For the For the Three Month Three Month Period Ended Period Ended June 30, June 30, Operating activities Net loss for the period $ ) $ ) Items not affecting cash Amortization Stock based compensation (Notes 7b and 7c) Change in non-cash operating assets and liabilities Prepaid expenses Accounts receivable ) Accounts payable ) Net cash flows used in operating activities ) ) Financing activities Advances from shareholders Term Loan Unit subscriptions received - Unit issue costs - ) Warrants exercised - Net cash flows from financing activities Investing activities Investment in equipment and leasehold improvements - ) Investment in patents - ) Net cash flows used in investing activities - ) Net change in cash Cash position - beginning of year Cash position - end of period $ $ The accompanying notes are an integral part of these condensed interim financial statements 6 Algae Dynamics Corp. (Formerly Converted Carbon Technologies Corp.) Notes to the Condensed Interim Financial Statements (Stated in Canadian Dollars) (unaudited) June 30, 2015 and 2014 Nature of the Business and Going Concern Algae Dynamics Corp. (the “Company”) was incorporated under the Canada Business Corporations Act on October 7, 2008 as Converted Carbon of Canada Corp.On November 19, 2010, the Company amended its Articles of Incorporation to change its name to Converted Carbon Technologies Corp. and a further amendment was approved by the shareholders on August 28, 2014 to change the name to Algae Dynamics Corp. The Company is a nutrient ingredient company and has developed a scalable Pure-BioSilo™ for sanitary cultivation of microalgae targeted to the functional food and beverage additives and supplement markets.The Company’s planned principal operations are the design, engineering and manufacturing of a proprietary algae cultivation system for the high volume production of pure contaminant-free algae biomass.The Company is currently conducting research and development activities to operationalize certain technology currently in the allowed patent application stage, so it can produce pure contaminate-free algae biomass. During the year ended March 31, 2014, the Company secured a research facility in Mississauga, Ontario, which houses all of its employees and research and development activities.The Company is also in the process of raising additional equity capital to support the completion of its development activities to begin production of pure contaminate-free algae biomass as soon as possible. The Company filed a Form S-1 registration Statement with the U.S Securities and Exchange Commission (SEC) as an initial registration of common shares.The registration was declared effective by the SEC on November 21, 2014. The Company’s activities are subject to significant risks and uncertainties, including failing to obtain patents and failing to secure additional funding to operationalize the Company’s current technology before another company develops similar technology. These condensed interim financial statements have been prepared on the basis of a going concern, which contemplates the realization of assets and the settlement of liabilities in the normal course of business.The Company is in the development stage and has not yet realized profitable operations and has relied on non-operational sources to fund operations.The Company has suffered recurring losses and additional future losses are anticipated as the Company has not yet been able to generate revenue.In addition, as of June 30, 2015, the Company has a working capital deficiency of $861,605 (March 31, 2015 - $845,406) and an accumulated deficit of $1,921,869 (March 31, 2015 - $1,809,373).The Company’s ability to continue as a going concern is dependent on successfully executing its business plan, which includes the raising of additional funds.The Company will continue to seek additional forms of debt or equity financing, but it cannot provide assurances that it will be successful in doing so.These circumstances raise substantial doubt as to the ability of the Company to meet its obligations as they come due and accordingly, the appropriateness of the use of accounting principles applicable to a going concern.The accompanying condensed interim financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern.Such adjustments could be material. 7 Algae Dynamics Corp. (Formerly Converted Carbon Technologies Corp.) Notes to the Condensed Interim Financial Statements (Stated in Canadian Dollars) (unaudited) June 30, 2015 and 2014 2.) Presentation of Financial Statements Basis of Presentation These unaudited condensed interim financial statements should be read in conjunction with the financial statements for the Company’s most recently completed fiscal year ended March 31, 2015. These condensed interim financial statements do not include all disclosures required in annual financial statements, but rather are prepared in accordance with recommendations for interim financial statements in conformity with accounting principles generally accepted in the United States of America ("U.S. GAAP"). These unaudited condensed interim financial statements have been prepared using the same accounting policies, and methods as those used by the Company in the annual audited financial statements for the year ended March 31, 2015, except when disclosed below. The unaudited condensed interim financial statements contain all adjustments (consisting of only normal recurring adjustments) which are necessary to present fairly the financial position of the Company as at June 30, 2015, and the results of its operations for the three month periods ended June 30, 2015 and 2014 and its cash flows for the three month periods ended June 30, 2015 and 2014. Note disclosures have been presented for material updates to the information previously reported in the annual financial statements. In June 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2014-10 “ASU 2014-10” to eliminate certain financial reporting requirements for development stage entities.The amendments in ASU 2014-10 remove the incremental financial reporting requirements from US GAAP for development stage entities, including the presentation of inception-to-date information in the statements of income, cash flows and shareholder equity, and disclosure of the financial statements as those of a development stage entity.The Company has chosen to early adopt these amendments effective for its fiscal year ended March 31, 2013 and onwards. Estimates The preparation of these condensed interim financial statements has required management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of the revenues and expenses during the reporting period. On an ongoing basis, the Company evaluates its estimates, including those related to provision for doubtful accounts, accrued liabilities, warrants, income taxes, stock based compensation and intangible assets. The Company bases its estimates on historical experiences and on various other assumptions believed to be reasonable under the circumstances. Actual results could differ from those estimates. As adjustments become necessary, they are reported in operations in the period in which they become known. 8 Algae Dynamics Corp. (Formerly Converted Carbon Technologies Corp.) Notes to the Condensed Interim Financial Statements (Stated in Canadian Dollars) (unaudited) June 30, 2015 and 2014 Equipment and Leasehold Improvements June 30, 2015 March 31, 2015 Cost Accumulated Amortization Cost Accumulated Amortization Computer equipment $ Production equipment Leasehold improvements Total $ Net carrying amount $ $ During the three month periods ended June 30, 2015, the Company recorded total amortization of $4,439 (2014 - $3,836) which was recorded to amortization expense on the statements of operations. Intangible Assets The Company has patents and patents pending with a cost of $15,970 as at June 30, 2015 (March 31, 2015 - $15,970) that are not currently being amortized and accordingly, the Company did not record amortization expense relating to its intangible assets for the three month periods ended June 30, 2015 and 2014. Term Loan On May 6, 2015, the Company agreed to a term loan (maturing May 5, 2016).The loan bears interest at 12% per annum paid quarterly.The loan is secured by 40,000 shares of the Company personally held and equally pledged by two of the founding shareholders.The face value of the loan is $33,000.The carrying value of the loan was recorded net of $3,000 of transaction costs.The resulting fair value is accrued to face value through the recording of accretion expense until maturity using the effective interest rate of 21%. Advances from Shareholders As at June 30, 2015, the Company had received cumulative working capital advances in the amount of $371,126 (March 31, 2015 - $367,267) from two shareholders who are also officers and directors of the Company.These advances are unsecured, non-interest bearing and payable upon demand. 9 Algae Dynamics Corp. (Formerly Converted Carbon Technologies Corp.) Notes to the Condensed Interim Financial Statements (Stated in Canadian Dollars) (unaudited) June 30, 2015 and 2014 Capital Stock (a) Common Shares Authorized The Company is authorized to issue an unlimited number of common shares with no par value. Issued and Outstanding On June 25, 2015, 12,500 common shares purchase warrants were exercised at USD$0.04 ($0.048) per warrant for total cash proceeds of USD$500 ($596). (b) Warrants As at June 30, 2015, the following warrants were outstanding: Expiry Date Number of Warrants Number of Warrants Exercisable Weighted Average Exercise Price Grant Date Fair Value Equity Fair Value at June 30, 2015 of Vested Warrants - Liability June 6, 2016 $ * $ $
